               Case 2:18-cr-00217-JCC Document 875 Filed 08/31/21 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        UNITED STATES OF AMERICA,                        CASE NO. CR18-0217-JCC
10                           Plaintiff,                    MINUTE ORDER
11             v.

12        BRADLEY WOOLARD, et al.,

13                           Defendants.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            The Court previously granted Defendant Bradley Woolard’s motion for in camera review
18   of presentence reports of cooperating witnesses. (Dkt. No. 703.) Having conducted an in camera
19   review and having identified the attached materials as relevant, material, and probative as to a
20   witness’s credibility, the Court disclosed copies of the attached materials to counsel for the
21   Government and to counsel for Defendants Bradley Woolard, Anthony Pelayo, and Jerome
22   Isham.
23   //
24   //
25   //
26   //


     MINUTE ORDER
     CR18-0217-JCC
     PAGE - 1
            Case 2:18-cr-00217-JCC Document 875 Filed 08/31/21 Page 2 of 3




 1         DATED this 19th day of July 2021.
                                               Ravi Subramanian
 2                                             Clerk of Court
 3
                                               s/Sandra Rawski
 4                                             Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR18-0217-JCC
     PAGE - 2
            Case 2:18-cr-00217-JCC Document 875 Filed 08/31/21 Page 3 of 3




                                      Attachment
 1

 2

 3                              (FILED UNDER SEAL)

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR18-0217-JCC
     PAGE - 3
